/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 10, 2014

                                   No. 04-14-00116-CV

                                   Norris J. DEVOLL,
                                        Appellant

                                            v.

                               Rebecca DEMONBREUN,
                                       Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-01296
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       Appellee's second unopposed motion to extend time to file brief is hereby GRANTED.
Appellee's brief is due June 10, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court